Lumpkin, P. J.
There was no brief of the evidence in this case, nor bona fide attempt to make one. The document purporting to be such was a detailed report of the trial, including, without even the appearance of necessity, all manner of useless and irrelevant matter. Accordingly, this court will not review the evidence; and as no question is presented by the bill of exceptions which can be intelligently considered and passed upon without reference to the evidence, the judgment below must be affirmed. Southern Mining Company v. Brown, 107 Ga. 264; Price v. High cG Co., 108 Ga. 145, and cases therein cited. If any error was committed at the trial below, the plaintiff in error has not, as it was incumbent upon him to do, affirmatively, and in the manner prescribed by law, so shown to this court.

Judgment affirmed.


All the Justices concurring.